Treat, J.
This case has been twice presented to a jury in this court, and once in the state court. The verdict at the first trial here was set aside for satisfactory reasons. At the second, as on the first trial, there was inconsistent testimony, of which the jurors were alone to judge. Counsel for the plaintiff urges several reasons for a new trial, the principal of which is misdirection of the court, and in support of his motion several cases are cited. On a careful review, not only of the cases cited, but of the general doctrine applicable to the main inquiry, it is not seen that the legal views enunciated by the court were erroneous, or calculated to mislead. True, the court might have entered more largely than it did into the nice distinctions governing transfers of property to secure an honest debt, and transfers for purposes fraudulent in fact or in law. The aspect of the case as submitted to the jury did not seem to call for such elaborate expositions, for they often serve to confuse rather than instruct, it is apparent to the .court that the conveyance of King to Stinson was for a grossly exaggerated demand, and was designed by King to cover his property from the demands of honest creditors, including the defendant, and that Stinson participated therein, knowing King’s purpose, and exaggerating the demand secured, in order that all of King’s property might be saved. This was not an ordinary case of diligence, permissible in law, but one that the law, under the facts presented, pronounces void. There is no adequate reason to disturb the verdict.